Case 4:19-cr-40018-SOH Document 46               Filed 11/20/20 Page 1 of 3 PageID #: 110




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )       CASE NO. 4:19CR40018 SOH
                                                    )
LONNIE JOSEPH PARKER                                )

      THE UNITED STATES OF AMERICA’S RESPONSE IN OPPOSITION TO
      DEFENDANT’S MOTION FOR MODIFICATION OF BOND CONDITIONS

       The United States of America, by David Clay Fowlkes, First Assistant United States

Attorney for the Western District of Arkansas, and Special Assistant United States Attorney Anne

E. Gardner, submits the following response in opposition to defendant’s motion for modification

of bond conditions (Doc. No. 45).

                                    I.     BACKGROUND

       On October 4, 2019, the Grand Jury for the Western District of Arkansas charged the

defendant with nine counts of distribution of a controlled substance without an effective

prescription. On June 28, 2020, the Grand Jury for the Western District of Arkansas returned a

Superseding Indictment amending Count 2 to include an enhanced penalty for causing the death

of a patient through acting outside the usual course of professional practice and without a

legitimate medical purpose. Trial is scheduled to start on August 16, 2021, in Texarkana, Arkansas

(the Texarkana Division). On November 19, 2020, the defendant filed a motion for modification

of his conditions of bond. Doc. No. 45. The United States opposes the defendant’s request.

                                     II.     DISCUSSION

       In May 2000, the defendant was convicted following a trial by jury in the Eastern District

of Arkansas of violating Title 18, United States Code, Section 2252(f), Possession of Sexually

Exploited Material Re: Minors and sentenced to 57 months in the Federal Bureau of Prisons with

                                                1
Case 4:19-cr-40018-SOH Document 46                   Filed 11/20/20 Page 2 of 3 PageID #: 111




three years supervised release. (See EDAR case number 4:98CR00236) Following the defendant’s

completion of his sentence, the Arkansas Medical Board reinstated the defendant’s license to

practice medicine. On October 4, 2019, the Grand Jury for the Western District of Arkansas

charged the defendant with nine counts of distribution of a controlled substance without an

effective prescription during the timeframe of July 2018 through March 8, 2019. On October 10,

2019, the defendant surrendered his DEA registration, and he is not authorized to prescribe

controlled substances. At that time, the defendant entered a consent order with the Arkansas

Medical board that restricted his ability to dispense controlled substances. Further, his conditions

of bond in the current case restrict his ability to practice medicine. On June 28, 2020, the Grand

Jury for the Western District of Arkansas returned a Superseding Indictment amending Count 2 to

include an enhanced penalty for causing the death of a patient through acting outside the usual

course of professional practice and without a legitimate medical purpose.

          The defendant requests a modification of bond to allow him to practice medicine due to

the need for physicians during the COVID-19 pandemic. The defendant made an informal request

to the United States to be allowed to do the same in New York in March/April 2020, and the United

States opposed the request at that time. The United States opposes the current request for

modification of bond due to the defendant having a prior felony conviction that would disqualify

him from having a medical license in other states, and because of the serious nature of the offenses

charged in the pending Superseding Indictment. The United States submits that the defendant

represents a danger to the community through the practice of medicine.

          WHEREFORE, the United States respectfully requests that the defendant’s motion be

denied.

                                            DAVID CLAY FOWLKES
                                            FIRST ASSISTANT UNITED STATES ATTORNEY

                                                 2
Case 4:19-cr-40018-SOH Document 46       Filed 11/20/20 Page 3 of 3 PageID #: 112




                               By: /s/ Anne E. Gardner

                               ANNE E. GARDNER
                               Special Assistant United States Attorney
                               P.O. Box 1229
                               Little Rock, Arkansas 72203
                               (501) 340-2600
                               Anne.Gardner2@usdoj.gov




                                     3
